Name: Commission Regulation (EEC) No 3017/87 of 7 October 1987 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 10 . 87 Official Journal of the European Communities No L 285/33 COMMISSION REGULATION (EEC) No 3017/87 of 7 October 1987 altering the export refunds on white sugar and raw sugar exported in the natural state at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EEC) No 2924/87 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2924/87 to the infor ­ mation known to the Commission that the export refunds HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2924/87 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 8 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 25, 28 . 1 . 1987, p. 1 . (3) OJ No L 278 , 1 . 10 . 1987, p. 31 . No L 285/34 Official Journal of the European Communities 8 . 10 . 87 ANNEX to the Commission Regulation of 7 October 1987 altering the export refunds on white sugar and raw sugar exported in the natural state (ECU) CCT heading No Description Amount of refund per 100 kg per percentage point of sucrose content and per 100 kg net of the product in question 17.01 Beet sugar and cane sugar, solid : A. White sugar ; flavoured or coloured sugar : (I) White sugar : 1 (a) Candy sugar 45,33 (b) Other 43,57 \ (II) Flavoured or coloured sugar Il 0,4533 B. Raw sugar : || II. Other : \\ (a) Candy sugar 41,70 0) . (b) Sugar with added anti-caking agent Il 0,4533 (c) Raw sugar in immediate packing not exceeding 5 kilograms net Il of product 38,71 ( ») I (d) Other raw sugar 0 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (*) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26. 9. 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14).